     Case 5:18-cv-01939-ACA-SGC Document 20 Filed 12/17/20 Page 1 of 2                   FILED
                                                                                2020 Dec-17 PM 03:00
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION

DENNIS DEWAYNE CURRY,                     )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )   Case No. 5:18-cv-01939-ACA-SGC
                                          )
OFFICER HORTON,                           )
                                          )
       Defendant.                         )

                          MEMORANDUM OPINION

      The magistrate judge entered a report on November 3, 2020, recommending

that the court grant Defendant Officer Justin Horton’s motion for summary

judgment. (Doc. 17). The magistrate judge advised the parties of their right to file

objections within fourteen days (doc. 17 at 10–11) and granted Plaintiff Dennis

Dewayne Curry’s motion for an extension of time to file objections (doc. 19). To

date, the court has not received any objections to the report and recommendation.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court ADOPTS the

magistrate judge’s report and ACCEPTS the recommendation. Accordingly, the

court GRANTS Officer Horton’s motion for summary judgment and WILL

ENTER JUDGMENT AS A MATTER OF LAW in favor of Officer Horton and

against Mr. Curry.
Case 5:18-cv-01939-ACA-SGC Document 20 Filed 12/17/20 Page 2 of 2




The court will enter a separate final judgment.

DONE and ORDERED this December 17, 2020.



                             _________________________________
                             ANNEMARIE CARNEY AXON
                             UNITED STATES DISTRICT JUDGE




                                   2
